DETAILED ACTION
	Claims 1-20 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 12, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 103
Claims 1-8 were previously rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (USPN 4,415,685) in view of Lenz et al. (US PGPUB 2011/0155973).
	The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (USPN 4,415,685) in view of Ushijima et al. (US PGPUB 2012/0235099) and Lenz et al. (US PGPUB 2011/0155973).
Iqbal et al. teach a composition comprising 5% of a diphenyl-diketopyrrolopyrrole pigment and an acrylic resin in xylene which then can be cured to form a lacquer film.  See Example 18, column 11, lines 19-34.  Additionally, Iqbal et al. teach a pigment in which the phenyl groups are 3,4-methoxyphenyl groups as a red pigment, which correspond to the claims where X12 and X14 are oxygen, m12 and m14 are 1, R12 and R14 are alkyl, and R11 and R13 are substituents.  See entry 43, Table 1, column 15.
Iqbal et al. do not teach where the resin has an acid group that with an acid value of the resin being 30 to 200 mg KOH/g or the addition of a graft resin as required by claims 14 and 15.  Iqbal et al. do not teach where the pigment is present in a concentration of 40% or more.  Additionally, Iqbal et al. do not teach the photopolymerization initiator of claim 7, or where the ratio of claim 8 between the monomer and the resin is less than 0.2.  Finally, Iqbal et al. do not teach the addition of another yellow pigment to the composition.

Lenz et al. teach a composition comprising a diphenyl-diketopyrrolopyrrole pigment, a resin, and a dispersant that can then be cured.  See Example 23, page 27.  Additionally, Lenz et al. teach the composition can also include colorless monomers and photoinitators. See paragraphs 117 and 118, page 13.
With respect to the concentration of the pigment and the ratio of monomer to resin for claim 8, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The prior art teaches the same pigments and composition other than the specific ratios required by the claims.  The Applicant can provide information to show evidence of the criticality of the concentrations on the function of the composition in order to rebut the presumption of obviousness via routine optimization.
The person of ordinary skill in the art would be motivated to combine the teachings of Iqbal et al. and Ushijima et al., and Lenz et al. as Iqbal et al. and Lenz et al. are drawn to using phenyl-diketopyrrolopyrrole pigments in resins for making films and all three references are drawn to pigment films.  The compounds of Iqbal et al. would be considered drop in replacements for those of Lenz et al., and Lenz et al. teaches that components such as a polymerizable monomer (such as an ethylenically unsaturated compound of an acrylate as in the resins used in both references) and a photoinitiator can also be included.  
prima facie obvious over the prior art.
Conclusion
	Claims 1-8 and 14-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626